—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from so much of an order of the Supreme Court, Suffolk County (Doyle, J.), dated September 1, 1998, as granted that branch of the motion of the defendants County of Suffolk and Suffolk County Police Depart*283ment which was for summary judgment dismissing the complaint insofar as asserted against the defendant County of Suffolk.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly granted that branch of the motion of the defendants County of Suffolk and Suffolk County Police Department which was for summary judgment dismissing the complaint insofar as asserted against the County of Suffolk. The absence of any traffic control devices at or near the site where the infant plaintiff was struck by a vehicle operated by the defendant Keith Helmick was not a proximate cause of the alleged injuries (see, Cimino v City of New York, 54 AD2d 843, affd 43 NY2d 966). Sullivan, J. P., Friedmann, Feuerstein and Smith, JJ., concur.